Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone conversation with Attorney of Record Mr. Gary D. Yacura, Reg. No. 35,416 on 01/27/2021.

IN THE CLAIMS:
Claim 3 and 5 are cancelled, amend Claims 4, 6-7 are amended as follows:

    PNG
    media_image1.png
    679
    659
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    361
    657
    media_image2.png
    Greyscale


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present invention pertains to semiconductor integrated circuits, and more particularly to an embedded logic analyzer and an integrated circuit including the embedded logic analyzer.
The prior arts of record (Johnson et al., US 20060156290, as example of such prior arts) teaches a system that includes a qualification system that qualifies data on an associated bus for capture and provides a qualification signal as a function of at least one signal that describes a characteristic of the data on the associated bus. A data capture system stores qualified data from the associated bus based on the qualification signal and a trigger signal, the trigger signal defining a capture session, however fail to teach the claimed specifics of:

 “wherein the comparison block includes: 
a plurality of comparison circuits, each comparison circuit configured to generate an enable signal from among the comparison enable signals based on the input data signal and a control signal from among comparison control signals indicating the comparison conditions, and
wherein at least a first comparison circuit of the plurality of comparison circuits is configured to 
shift one of the input data signal and a first shift data signal from a second comparison circuit of the plurality of comparison circuits to generate a second shift data signal, and

as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent in claim 1.

“wherein the packer circuitry includes:
data extractor circuitry configured to generate data bit signals based on the capture data signal, the data bit signals each having different numbers of bits;
time information extractor circuitry configured to generate time information bit signals based on the time information signal, the time information bit signals each having different numbers of bits;
synthesizer circuitry configured to combine the data bit signals and the time information bit signals to generate combined data signals that each have a same number of bits; and
a multiplexer configured to selectively output one of the combined data signals as the packer data signal based on a time size signal.”
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent in claim 23.

“wherein the second circuitry includes:

time information extractor circuitry configured to generate a time information bit signal of the fixed bit number based on the time information signal; and
a multiplexer configured to selectively output one of the data bit signal and the time information bit signal as the packer data signal based on a time period signal.”
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent in claim 24.

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts.
Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-2,4,6-11,16-20 and 22-28 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106.  The examiner can normally be reached on Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONG TANG/Examiner, Art Unit 2111     
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111